ORDER
PER CURIAM
On consideration of the certified order of the Court of Appeals of Maryland disbarring respondent from the practice of law in that jurisdiction, this court’s August 23, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of disbarment should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Ranji M. Garrett is hereby disbarred from the practice of law in the District of Columbia. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).